Frankenthaler, J.
The petitioner, a veteran of the World war, complains of a ruling of the Temporary Emergency Relief Administration to the effect that all' resources of applicants for relief, including bonus bonds received by veterans, must be taken into account in determining to what extent, if any, applications for relief are to be granted. There is no merit to the claim that such a ruling violates the act of Congress which provides that neither bonus certificates nor sums payable under them are to be subject to attaclnnent, levy or seizure or to National or State taxation. No Federal statutory provision is referred to which even purports to prohibit State authorities from taking into consideration a veteran’s possession of bonus certificates or bonds in determining to what extent he is eligible for relief, nor could such a provision validly compel State authorities to disregard the veteran’s possession of bonus certificates or bonds in making allotments of State funds for relief purposes. In the absence of a statute of this State directing relief authorities to disregard the bonus as an asset in the case of veterans applying for relief, no justification exists for judicial interference with the ruling of the Temporary Emergency Relief Administration. The motion for an order of mandamus is accordingly denied.